         Case 2:20-cv-00694-NR Document 28 Filed 02/26/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
LORIN TURKOVICH,                            )
                                            )
              Plaintiff,                    )   2:20-cv-00694-NR
                                            )
       v.                                   )
                                            )
SALLY BEAUTY SUPPLY LLC,                    )
                                            )
              Defendant.                    )
                             MEMORANDUM ORDER
J. Nicholas Ranjan, United States District Judge

      Counsel for Plaintiff Lorin Turkovich move for an award of attorney’s fees and

costs in connection with their successful representation of Ms. Turkovich in this case,

which terminated with a default judgment in her favor. After careful review, the

Court grants the motion in part, and awards a total of $13,845.00 in fees and costs.

      A “prevailing party” in an employment-discrimination lawsuit under the

Americans with Disabilities Act is entitled to an award of costs and reasonable

attorney’s fees. See 42 U.S.C. § 12205. Here, the Court entered a default judgment

of $28,390.96 in favor of Ms. Turkovich on December 2, 2020. ECF 22.            She is

therefore a “prevailing party” entitled to costs and reasonable attorney’s fees. The

question, of course, is what amount of fees is “reasonable” under the circumstances.

      Counsel for Ms. Turkovich submit that their hourly rate is $400.00 and $300.00
per hour, respectively.    They seek attorney’s fees totaling $19,533.00 and costs

totaling $525.00. After careful consideration, the Court adjusts this award as follows:

      (1)    While the quality of representation that counsel provided to Ms.

Turkovich was commendable, the Court finds that counsel’s proposed “hourly rates”

are somewhat excessive considering the prevailing market rates in the community

for attorneys with equivalent experience, as well as the relatively straightforward

resolution of this case based on an uncontested default judgment.          The Court
therefore lowers Attorney Harris’s hourly rate to $300.00 per hour and lowers
         Case 2:20-cv-00694-NR Document 28 Filed 02/26/21 Page 2 of 5




Attorney Berardinelli’s hourly rate to $280.00 per hour. These adjusted rates are

consistent with the fee schedule established by Community Legal Services, Inc.,

which “has been approvingly cited by the Third Circuit as being well developed and

has been found … to be a fair reflection of the prevailing market rates in

Philadelphia.” Maldonado v. Houstoun, 256 F.3d 181, 187 (3d Cir. 2001) (cleaned

up). Considering that rates in the Philadelphia legal market are, if anything, likely

to be higher than those in the Pittsburgh market, the Court finds that these rates

reflect what is at least a fair market value, and perhaps then some, for counsel’s

excellent service to their client.

       (2)        Upon review of the itemized timesheets provided by counsel, the Court

also makes the following additional adjustments:

                  (a)      From Attorney Harris’s timesheet, the Court declines to award

       fees for the following time entries, which total 9.9 hours, as either non-billable

       or lacking sufficient clarity to justify the time billed:

             #           Date                  Description                 Hours

             1          5/7/2020   “E-mail correspondence with client       0.90

             2          5/8/2020   “E-mail correspondence with client”      1.20

             3      5/10/2020      “E-mail correspondence with client”      0.60
                                   “E-mail correspondence with client”
             5      5/12/2020                                               0.20
                                   “E-mail correspondence with client”
             6      5/15/2020                                               0.20
                                   “E-mail correspondence with client”
             7      5/16/2020                                               0.20
                                   “client voicemail”
             8      5/28/2020                                               0.10
                                   “receipt of proof of service”
             9          8/3/2020                                            0.10
                                   “E-mail correspondence with client”
             10         8/3/2020                                            0.10

                                                -2-
Case 2:20-cv-00694-NR Document 28 Filed 02/26/21 Page 3 of 5




                  “E-mail correspondence with client”
11    8/4/2020                                            0.30
                  “Check docket for answer/entry of
12   8/22/2020                                            0.10
                  appearance”
                  “Check docket for answer/entry”
13   8/22/2020                                            0.10
                  “E-mail correspondence with client”
14    9/1/2020                                            0.10
                  “E-mail correspondence with client”
15    9/4/2020                                            0.10
                  “Check docket for answer/entry”
16   9/21/2020                                            0.10
                  “Check docket for answer/entry”
17   9/22/2020                                            0.10
                  “Check docket for answer/entry”
18   9/24/2020                                            0.10
                  “Discussion and analysis of default
19   10/4/2020                                            0.20
                  and default judgment with co-
                  counsel.”
                  “Check docket for answer/entry”
20   10/5/2020                                            0.10
                  “Discuss logistics and strategy
21   10/13/2020                                           0.40
                  regarding default judgment with co-
                  counsel”
                  “notification of Judge cancelled Rule
22   10/15/2020                                           0.10
                  16 and set damages trial date.”
                  “E-mail correspondence with client”
23   10/15/2020                                           0.20
                  “E-mail correspondence with client”
24   10/19/2020                                           0.30
                  “E-mail correspondence with client”
25   10/22/2020                                           0.20
                  “E-mail correspondence with client”
26   10/23/2020                                           0.30
                  “calendar time limit to send notice
27   10/27/2020                                           0.10
                  fo [sic] hearing”
                  “E-mail correspondence with client”
28   10/29/2020                                           0.20
                  “E-mail correspondence with client”
29   10/30/2020                                           0.90


                              -3-
  Case 2:20-cv-00694-NR Document 28 Filed 02/26/21 Page 4 of 5




                        “E-mail correspondence with client”
  30     10/31/2020                                                 0.20
                        “E-mail correspondence with client”
  31     11/1/2020                                                  0.30
                        “E-mail correspondence with client”
  32     11/3/2020                                                  0.30
                        “E-mail correspondence with client”
  33     11/4/2020                                                  0.20
                        “E-mail correspondence with client”
  34     11/9/2020                                                  0.30
                        “Notification of Trial continued”
  35     11/9/2020                                                  0.10
                        “notification that Trial continued
  36     11/9/2020                                                  0.10
                        again.”
                        “E-mail correspondence with client”
  37     11/10/2020                                                 0.10
                        “E-mail correspondence with client”
  38     11/16/2020                                                 0.20
                        “E-mail correspondence with client”
  39     11/17/2020                                                 0.10
                        “E-mail correspondence with client”
  40     11/20/2020                                                 0.10
                        “E-mail correspondence with client”
  41     11/24/2020                                                 0.10
                        “E-mail correspondence with client”
  42     11/28/2020                                                 0.10
                        “Review minute entry of hearing.”
  43     11/30/2020                                                 0.10


       (b)      From Attorney Berardinelli’s timesheet, the Court declines to

award fees for the following time entry, which totals 0.20 hours, as lacking

sufficient clarity to justify the time billed:


   #          Date                  Description                    Hours

   1         5/7/2020   “E-mail correspondence with client”         0.20




                                     -4-
         Case 2:20-cv-00694-NR Document 28 Filed 02/26/21 Page 5 of 5




       Given the adjustments reflected above, the Court re-calculates the appropriate

fee for each counsel as follows:

              (a) For Martell Harris: 30.4 hours at a rate of $300.00 per hour, for

                 a total award of $9,120.00

              (b) For Nelson Berardinelli: 15 hours at a rate of $280.00 per hour,

                 for a total award of $4,200.00.

       The Court will therefore award a total of $13,320.00 in attorney’s fees and

$525.00 in costs, for a final, combined award of $13,845.00.

                                       ORDER

       AND NOW, this 26th day of February, 2021, upon consideration of Plaintiff’s

Motion for Attorney’s Fees, ECF 27, it is HEREBY ORDERED that the motion is

GRANTED IN PART and DENIED IN PART.

       As set forth above, the Court awards $13,320.00 in attorney’s fees and $525.00

in costs, for a total of $13,845.00.    Unless otherwise agreed to by the parties,

Defendant Sally Beauty Supply LLC shall pay the total amount due within 30 days

of service of this order.

                                               BY THE COURT:
                                               /s/ J. Nicholas Ranjan
                                               United States District Judge




                                         -5-
